Case 6:19-cv-01028-PGB-LRH Document 88 Filed 04/17/20 Page 1 of 5 PageID 1783




                              UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                         ORLANDO DIVISION

    FEDERAL TRADE COMMISSION,

                            Plaintiff,

    v.                                                          Case No: 6:19-cv-1028-Orl-40LRH

    FIRST CHOICE HORIZON LLC, FIRST
    SOUTHERN TRUST LLC, FIRST
    UNITED MUTUAL LLC, PREMIER
    UNION TRUST LLC, SOUTH PREMIER
    TRUST LLC, SUNCOAST MUTUAL
    LLC, RAYMOND GONZALEZ, CARLOS
    S. GUERRERO, JOSHUA HERNANDEZ,
    UNITED CHOICE PLUS LLC,
    SOUTHERN CHOICE LLC, SOUTHERN
    PRIDE LLC, SUN PREMIER LLC and
    FINANCIAL SERVICE TRUST LLC,

                            Defendants.


                                                   ORDER
              This cause came on for consideration without oral argument on the following motion filed

    herein:

              MOTION:       PLAINTIFF’S AMENDED MOTION TO COMPEL
                            DEFENDANTS TO RESPOND TO INTERROGATORIES
                            AND REQUESTS FOR PRODUCTION OF DOCUMENTS
                            AND THINGS (Doc. 87)

              FILED:        April 1, 2020


              THEREON it is ORDERED that the motion is GRANTED IN PART and
              DENIED IN PART.

              The discovery period in this case opened on July 18, 2019 (Doc. 39 at 3), and the Court set

    the discovery deadline for June 1, 2020 (Doc. 42 at 2).
Case 6:19-cv-01028-PGB-LRH Document 88 Filed 04/17/20 Page 2 of 5 PageID 1784




           On February 19, 2020, the Plaintiff served its first sets of interrogatories on Defendants

    Raymond Gonzalez (Doc. 87-2), Carlos Guerrero (Doc. 87-3), and Joshua Hernandez (Doc. 87-4),

    its first sets of interrogatories on Defendants First Choice Horizon LLC (Doc. 87-5), First Southern

    Trust LLC (Doc. 87-6), First United Mutual LLC (Doc. 87-7), Premier Union Trust LLC (Doc. 87-

    8), South Premier Trust LLC (Doc. 87-9), Suncoast Mutual LLC (Doc. 87-10), United Choice Plus

    LLC (Doc. 87-11), Southern Choice LLC (Doc. 87-12), Southern Pride LLC (Doc. 87-13), Sun

    Premier LLC (Doc. 87-14), and Financial Service Trust LLC (Doc. 87-15), and its first requests for

    production on all of the Defendants (Doc. 87-16) (collectively, the “Written Discovery”). The

    Defendants’ responses were therefore due on or before March 20, 2020.

           The Defendants, however, did not respond to the Written Discovery by March 20, 2020.

    The Plaintiff conferred with the Defendants’ counsel on March 25, 2020 about their responses and

    agreed to extend the deadline to respond until 2:00 p.m. on March 30, 2020. (Doc. 87 at 2). The

    new deadline came and went without the Defendants responding to the Written Discovery and,

    therefore, at 4:41 p.m. on March 30, 2020 the Plaintiff moved to compel responses. (Doc. 85).

    The Court denied that motion for failure to comply with Local Rules 3.01(g) and 3.04(a). (Doc.

    86).

           The Plaintiff filed an amended motion to compel on April 1, 2020, requesting that the

    Defendants be compelled to “immediately” respond to the Written Discovery, so it has enough time

    to review the information prior to the depositions scheduled to occur in April and May 2020. (Doc.

    87 at 18 (“Motion”). 1 In addition, the Plaintiff requests that the Defendants be sanctioned pursuant

    to Federal Rule of Civil Procedure 37(d)(3) by allowing the Plaintiff “to file an appropriate motion




           1   The Motion now complies with Local Rules 3.01(g) and 3.04(a).

                                                    -2-
Case 6:19-cv-01028-PGB-LRH Document 88 Filed 04/17/20 Page 3 of 5 PageID 1785




    with the Court requesting that Defendants bear the cost of re-taking certain depositions in order to

    explore the late-disclosed evidence should Plaintiff deem it necessary.” (Id. at 19).

           The Defendants have not responded to the Motion, and the time to do so has passed. The

    Motion is therefore unopposed.

           The Motion is due to be granted in part as unopposed. (Doc. 42 at 7) (“Where no

    memorandum in opposition has been filed, the Court routinely grants the motion as unopposed.”).

    In addition, the Defendants are deemed to have waived all objections by not timely responding to

    the discovery. See Reliance Ins. Co. v. Core Carriers, Inc., Case No. 3:06-cv-585-J-20MCR, 2008

    WL 2414041, *2 (M.D. Fla. June 11, 2008) (“when a party fails to timely object to interrogatories,

    production requests, or other discovery efforts, the objections are deemed waived”). However, the

    Defendants may still assert the attorney-client and work-product privileges. If any Defendant

    asserts privilege, that party shall comply with the Court’s standing order on the assertion of

    privilege. Standing Order Regarding Privilege Logs, Case No. 6:19-mc-32-Orl-LRH, Doc. 1

    (M.D. Fla. June 17, 2019). The failure to comply with the standing order may result in the Court

    overruling any assertion of privilege.

           As for the Plaintiff’s request for sanctions, the Court declines to award such relief. If a

    party fails to respond to interrogatories or requests for production, the Court may impose any of the

    sanctions listed in Federal Rule of Civil Procedure 37(b)(2)(A)(i)-(vi) and/or require the party, it’s

    attorney, or both to pay the moving party’s reasonable expenses. Fed. R. Civ P. 37(d)(3).

    However, the Court should not impose sanctions if the failure was substantially justified or other

    circumstances make an award of expenses unjust. Id.

           While there is no evidence that the failure to respond was substantially justified, imposing

    the requested sanction would be unjust under the circumstances of this case. The Plaintiff bears



                                                    -3-
Case 6:19-cv-01028-PGB-LRH Document 88 Filed 04/17/20 Page 4 of 5 PageID 1786




    some of the blame for the dilemma it finds itself in – having little to no time to review information

    produced in response to the Written Discovery. The Plaintiff inexplicably waited seven months to

    serve its first set of interrogatories and requests for production. As a result, the Defendants

    responses were due less than a few weeks before the parties’ scheduled depositions. While the

    Defendants’ failure to respond made matters worse, the Plaintiff is not without fault for its

    predicament. For this reason, the Court finds that imposing the requested sanction – seeking

    expenses for re-deposing a party or witness due to the inability to review information requested in

    the Written Discovery – would be unjust. 2

           Accordingly, it is ORDERED that:

           1. The Motion (Doc. 87) is GRANTED as follows:

               a. On or before April 24, 2020, the Defendants shall serve complete responses to the

                   Written Discovery.

               b. With the exception of the attorney-client and work product privileges, all objections

                   to the Written Discovery have been waived.

               c. If any Defendant asserts privilege, that party shall comply with the Court’s standing

                   order on the assertion of privilege. Standing Order Regarding Privilege Logs, Case

                   No. 6:19-mc-32-Orl-LRH, Doc. 1 (M.D. Fla. June 17, 2019).

           2. The Motion (Doc. 87) is DENIED in all other respects.




           2 The Plaintiff, however, is not prohibited from seeking leave to re-depose a party or witness
    due to the untimely disclosure of the information requested in the Written Discovery. The Court is
    only denying the Plaintiff’s present and speculative request to shift the expenses of re-deposing a
    party or witness onto the Defendants.


                                                    -4-
Case 6:19-cv-01028-PGB-LRH Document 88 Filed 04/17/20 Page 5 of 5 PageID 1787




           DONE and ORDERED in Orlando, Florida on April 17, 2020.




    Copies furnished to:

    Counsel of Record
    Unrepresented Parties




                                             -5-
